 In the Matter Of SOUTHERN LUMBER COMPANYand,UNITED BROTHER-HOOD OF CARPENTERS,AND JOINERS.OF AMERICA, SAWMILL WORKERSLOCAL UNION No. 2645Case No. C-200.Decided August 28, 1937Lumber Industry-Settlement:agreement to comply'withAct-Order:enteredon stipulation.Mr. Gerhard Van ArkelandMr. Samuel L. Langfor the Board.ondent.Mr. Aubert Martin,ofWarren, Ark., for the 'respondent.Mr. Joseph Friedman,of counsel to the Board.DECISIONSTATEMENT OF THE CASEUpon charges duly filed by the United Brotherhood of Carpentersand Joiners of America, Sawmill Workers Local Union No. 2645,herein called the Union, the National Labor Relations Board, hereincalled the Board, by Charles H.', Logan, Regional Director for theFifteenth Region (New Orleans, Louisiana),'issued and duly servedits complaint, dated July 6, 1937, against the 'Southern' Lumber Com-pany,Warren, Arkansas, herein called the respondent; alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8, sub-division (1), and, Section 2, subdivisions (6) and ' (7) .of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.'The complaint ,in substance alleged (1) that the respondent is anArkansas corporation,. with its principal place of business at Warren,Arkansas, and is engaged in the production, sale, and distribution oflumber in interstate commerce_ ; (2) that the respondent,, by its offi-cers, agents,, and employees, has distributed literature and madespeeches hostile to the membership of its employees in the Union;and (3) that the respondent has employed 'two , detectives to , engagein espionage against its employees in regard,to their membership andactivities in the, Union, to make reports of the, extent of the labororganization, of, its employees, and to become active themselves inthe Union for the purpose ofespionage:`"Simultaneously with the, filing of the , charge, the Union filed apetition alleging that a question affecting commerce had arisen con-cerning the representation of the production and maintenance em-ployees of the respondent, and requesting an investigation and certifi-445 446NATIONAL LABOR RELATIONS BOARDcation of representatives pursuant to Section 9 (c) of the Act.OnJuly 6, 1937, the Board, acting pursuant to Article III, Section 3 ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered the Regional Director to conduct an investigation.On July 6, 1'937, the Board further ordered, pursuant to ArticleIII, Section 10 (c) (2) and Article II, Section 37 (b) of the Rulesand Regulations-Series 1, as amended, that the two cases be con-solidated for the purpose of hearing.Pursuant to notice, a hearingwas held in New Orleans, Louisiana, on July 19, 1937, before D. LacyMcBryde, the Trial Examiner duly designated by the Board. TheBoard and the respondent were represented at the hearing by coun-sel.No testimony was taken at the hearing. Counsel for the Boardoffered in evidence the respondent's answer, termed "Answer and Con-sent for Election". It commenced with a denial of the substance ofthe allegations of the complaint, but nevertheless concluded with thestatement that the respondent agreed to the following stipulation :STIPULATIONIt is hereby stipulated that the National Labor RelationsBoard may enter an Order in this case, to the following effect :.111The respondent shall:1.Refrain from in any manner interfering with, restrainingor coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations; to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteedunder Section 7 of the Act;2.Refrain from threatening its employees with discharge orfrom discriminating as to any term or condition of employment,because of its employees' affiliation or their membership in anylabor organization of its employees at itsWarren, Arkansas,plant ;3.Refrain from availing itself of the services of any detectiveagency or any individual for the purpose of obtaining informa-tion about the activities of any labor organization of its em-ployees at itsWarren, Arkansas, plant or any members of anysuch labor organization.4.Take the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act :(a)Post a notice in the form hereto attached,' for a period ofat least sixty days from the date of this stipulation ;1This notice is set forthin the Appendixto this decision,which is hereby made a parthereof.The next to the last paragraph appearing in the original notice isimmaterial tothis decision and is omitted from the noticeset forthin the Appendix DECISIONS AND ORDERS447(b)That it will inform all of its officials and agents, includingsuperintendents, foremen and other supervisory employees thatthey shall not in any manner approach employees concerning, ordiscuss with the employees, the question of their labor affiliationor threaten employees in any manner because of their member-ship in any labor organization in general, or the United Brother-hood of Carpenters and Joiners of America, Sawmill WorkersLocal Union No. 2645 in particular.5.The respondent agrees that within a period of sixty daysafter the entry of this stipulation, an election as provided inSection 9-A 2 of the National Labor Relations Act, to determinethe representatives of its employees for the purpose of collectivebargaining and other mutual aid and protection may be heldamong the production employees at its Warren, Arkansas, plant,and further agrees to make available to the agents of the Na-tional Labor Relations Board its pay roll as of such date ordates as the agent of the National Labor Relations Board mayselect, and agrees that the National Labor Relations Board willpost a notice of such election for a period of ten days, in itsplant, prior to the holding of any such election.6.The respondent will not, in the event an application forenforcement of this Order is made to the Fifth Circuit Court ofAppeals, contest the entry of an order by the Board in the formabove set out.The stipulation was accepted by all the parties to the proceedings,including the Union, to serve as a stipulation for both cases and wasmade part of. the record of the consolidated proceedings. Subse-quently, counsel for the respondent in a letter to the Board agreedto the substitution of the words "cease and desist" for the word"refrain" wherever the latter word appeared, in the stipulation.By order of the Board, dated August 3, 1937, the proceedings weretransferred to and continued before the Board in accordance withArticle II, Section 37 of the Rules and Regulations-Series 1, asamended.Thereafter, the representation proceeding was settled byan agreement of the parties for a consent election.The present,decision, therefore, concerns only the proceeding under the complaintfor unfair labor practices.ORDEROn the basis of the above stipulation, and pursuant to Section 10,subdivision (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the respondent, Southern2 Section9-A appears in the original of the stipulation.This is clearly a typographicalerror, since 9 (c) is intended. 448NATIONAL LABOR RELATIONS BOARDLumber Company, and its officers, agents, successors, and assignsshall :1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed underSection 7 of the Act;2.Cease and desist from threatening its employees with dischargeor from discriminating in regard to hire or tenure of employmentor any term or condition of employment, because of its employees'affiliation with, or their membership in, any labor organization ofits employees at its Warren, Arkansas, plant;3.Cease and desist from availing itself of the services of anydetective agency or any 'individual for 'the purpose of obtaininginformation about the activities of any labor organization of itsemployees at its Warren, Arkansas, plant or any members of anysuch labor organization. '4.Take the following affirmative' action to effectuate the policiesand purposes of the National Labor Relations Act :a.Post notices in conspicuous places throughout its plant in theform set forth in the'Appendix hereto, for aperiod of at least sixty(60) consecutive days from the date of posting;b. Inform all of its officials and agents, including superintendents,foremen, and other supervisory employees, that they shall not inany manner approach employees concerning, or discuss with theemployees, the question of their labor affiliation or threaten em-ployees in any manner - because of their membership in any labororganization in general, or the United Brotherhood of Carpentersand Joiners of America, Sawmill Workers Local Union No. 2645in particular.MR. EDWINS.SMITHtook no part in the consideration, of the aboveDecision and Order.APPENDIXNOTICEThe Southern Lumber Company, recognizing the right of itsemployees to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of theirchoosing, and to engage in concerted activities, for the purpose of DECISIONS AND ORDERS449collective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the National Labor Relations Act, states thatit and its officers and agents :1.Will not in any manner interfere with, restrain or coerce itsemployees in the exercise of the above rights.2.Will not discourage membership in any labor organization ofits employees by discharging or threatening to discharge any of itsemployees for joining or assisting any labor organization of itsemployees.3.Will not in any other manner discriminate against any of itsemployees in regard to hire or tenure of employment or any termor condition of employment for joining or assisting any labor organi-zation of its employees.This notice will remain posted for a period of at least sixty (60)consecutive days from the date of posting.SOUTHERN LUMBER CO.by------------------------------(President)or (Manager)